Citation Nr: 1725113	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-16 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a left elbow disability.

4.  Entitlement to service connection for a lumbosacral spine disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from January 1978 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of entitlement to service connection for an acquired psychiatric disorder has been expanded as noted on the title page of this decision consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran had requested a videoconference hearing before the Board.  A hearing was scheduled for January 2015; however, it appeared that the notice of the hearing was sent to an incorrect address and was returned as undeliverable.  In February 2015, the Board remanded the claim in order to send the hearing notice to his current mailing address.  The Veteran failed to report for a hearing scheduled in November 2016.  Therefore, the Board considers the request for a hearing withdrawn.





FINDINGS OF FACT

1.  The evidence does not establish that it is at least as likely as not that a right shoulder disability, diagnosed as osteoarthritis, was manifested during service, or within one year of separation from service, or is otherwise related to service.

2.  The evidence does not establish that it is at least as likely as not that a left shoulder disability, diagnosed as osteoarthritis, was manifested during service, or within one year of separation from service, or is otherwise related to service.

3.  The evidence does not establish that it is at least as likely as not that a left elbow disability, diagnosed as degenerative arthritis, was manifested during service, or within one year of separation from service, or is otherwise related to service.

4.  The evidence does not establish that it is at least as likely as not that a lumbosacral disability, diagnosed as degenerative disk disease, was manifested during service, or within one year of separation from service, or is otherwise related to service.

5.  The evidence does not establish that it is at least as likely as not that a left knee disability, diagnosed as lateral meniscal tear, was manifested during service or is otherwise related to service.

6.  The evidence does not establish that it is at least as likely as not that a right knee disability, diagnosed as calcific density of the lateral tibial spine, was manifested during service or is otherwise related to service.
 
7.  The evidence does not establish that it is at least as likely as not that hypertension was manifested during service, or within one year of separation from service, or is otherwise related to service.
   
8.  The Veteran does not currently meet the diagnostic criteria for a diagnosis of PTSD.

9.  An acquired psychiatric disorder, other than PTSD, was not manifested during service, or within one year of separation from service, or is otherwise related to service.

   
CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F. R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a left shoulder disability have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F. R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a left elbow disability have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F. R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for a lumbosacral spine disability have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F. R. §§ 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F. R. § 3.303 (2016).

6.  The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F. R. § 3.303 (2016).

7.  The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F. R. §§ 3.303, 3.307, 3.309 (2016).

8.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

9.  The criteria for service connection an acquired psychiatric disorder, other than PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F. R. § 3.303(d). 

Service connection for certain diseases, such as osteoarthritis, hypertension, and psychosis may be also be established on a presumptive basis by showing that they manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As arthritis, hypertension and psychosis are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f).

Left and Right Shoulder, Left Elbow, Lumbosacral Spine, Left and Right Knee

The Veteran contends that current disabilities of his left and right shoulder, left elbow, lumbosacral spine and left and right knee are due to injuries he sustained while participating in a power weight lifting team during active duty service.  He also reports that he fell off a tank during service and injured his left knee and that he hurt his low back while boxing.  

The service treatment records do not document any complaints of findings pertaining to either shoulder, left elbow, lumbar spine or either knee.

VA examinations conducted in August 2010 show that the Veteran is currently diagnosed as having osteoarthritis of the right and left shoulder; arthritis of the left elbow; degenerative disk disease of the lumbar spine; lateral meniscal tear of the left knee; and calcific density at lateral tibial spine of the right knee.  With respect to the left knee, the Veteran alleges that he fell off a tank and went to a medic for evaluation and treatment.  He also stated that after several months, his left knee was "alright."  He reported that he started having pain in the right knee in 1997.  With respect to the lumbar spine, the Veteran stated that he developed right-sided lumbar spine pain when he was boxing during military service.  The examiner noted that the service treatment records show that the Veteran was evaluated for left chest wall pain while boxing and that x-rays obtained showed no left rib fractures.      

The examiner opined that it is less likely that each of these disorders is caused by or a result of in-service events.  The examiner explained that there is no evidence of treatment during service for any of the diagnosed disorders.  The examiner also noted that with respect to the left knee and lumbar spine injuries, there is no evidence of treatment for either claimed injury in the service treatment records or for many years thereafter.  With respect to the Veteran's claim of performing heavy weightlifting while a member of the power lifting team during military service, the examiner noted that there is no notation of such in the service treatment records.  However, if the Veteran was a member of the power lifting team, it would certainly be possible that he suffered pain in the shoulders, left elbow, lumbar spine and knees, as a result of these activities.  

Initially, the Board notes that there is no indication in the Veteran's service treatment records that he was on a weightlifting team during service.  The Veteran's service personnel records do not reflect any participation with a weightlifting team. Thus, the lack of any evidence in official military documents to support the Veteran's claims of participation with a weight lifting team undermines his assertions to the contrary. 

In this case, there is no objective medical evidence that the Veteran's diagnosed disabilities of the right and left shoulder, left elbow, lumbosacral spine and left and right knee are related to his period of active duty service.  Even assuming that the Veteran was a member of a power lifting team, the VA examiner's statement that it would "certainly be possible" that the Veteran's claimed disabilities are a result of his weight lifting is speculative and does not rise to the level of at least as likely as not and cannot form the basis of establishing service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Moreover, the Veteran's service treatment records do not show any complaints of or treatment for the shoulders, left elbow, low back and knees.  The first objective post-service evidence of a diagnosis of a shoulder disability, left elbow disability, lumbosacral disability and a knee disability is found on VA examination in August 2010, approximately 26 years after the Veteran's period of active service.  As disabilities of the right and left shoulder, left elbow, lumbosacral spine, and of the right and left knee were not shown for many years after the Veteran's period of service, the weight is against the claims that any of these disorders are related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Additionally, the Board notes that there is no objective evidence that osteoarthritis of the right and left shoulder, arthritis of the left elbow, and degenerative disk disease of the lumbar spine were manifested to a compensable degree within one year of the Veteran's separation from military service. Thus, service connection for these disabilities is not warranted on a presumptive basis. 

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered. The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

In this case, as to the issue of whether the Veteran's disabilities are related to service, the August 2010 VA examination report is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, in consideration of  the Veteran's reported history, and contemporaneous physical evaluation of the Veteran.  Furthermore, the examiner provided a complete and thorough rationale in support of his opinion and cited to medical principles. 

The Veteran has been accorded ample opportunity to present competent evidence in support of the claim.  He has failed to do so.  See 38 U.S.C.A. § 5107 (a).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application, and service connection must be denied


Hypertension

The Veteran is seeking service connection for hypertension.  He states that he has been diagnosed with hypertension since separation from military service.  

The Veteran's service treatment records do not show any complaints or findings of hypertension.

On VA examination in August 2010, the Veteran was diagnosed as having hypertension.  The examiner opined that it is less likely as not that the Veteran's hypertension was caused by or a result of in-service events. The examiner explained that the service treatment records do not show that the Veteran was evaluated or treated for hypertension during his military service which was over twenty years ago.  Rather, the examiner felt that the Veteran's hypertension likely had a multifactorial etiology related to his weight gain since separation from military service, dietary choices, and non-compliance with medication regime.     

In this case, the medical evidence shows a current diagnosis of hypertension. At the outset, however, it is noted that presumptive service connection is not warranted because hypertension is not shown within the first post-service year of active duty service. 38 C.F.R. § 3.307, 3.309.  Moreover, the persuasive evidence of record also indicates that the Veteran's hypertension is not related his active duty service.  In this case, the VA examiner noted that there was no indication of hypertension during the Veteran's active military duty.  The Board finds that the August 2010 VA examination report is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, in consideration of  the Veteran's reported history, and contemporaneous physical evaluation of the Veteran.  Furthermore, the examiner provided a complete and thorough rationale in support of his opinion and cited to medical principles. 

The Veteran has been accorded ample opportunity to present competent evidence in support of the claim.  He has failed to do so.  See 38 U.S.C.A. § 5107 (a).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application, and service connection for hypertension must be denied.  

Acquired Psychiatric Disorder, to include PTSD

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD.  He contends that his acquired psychiatric disorder was caused by the death of his cousin and a friend while he was in the military, but he was not present during either death.   

On VA PTSD and psychiatric examinations in August 2010, the examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD but did meet the criteria for a diagnosis of major depression. With respect to PTSD, the examiner explained that while the Veteran did report the death of his cousin and a friend while he was in the military, he was not exposed directly to the trauma. He had grief issues around the deaths, but he received counseling.  Moreover, there were no reports of military sexual trauma, and no significant fighting.  Thus, the examiner felt that these incidents did not rise to the level of stressor criterion A for PTSD.  With respect to the diagnosis of major depression, the examiner opined that there was not enough evidence to connect this diagnosis to the Veteran's military service.      

Initially, the Board finds that service connection for PTSD is not warranted as the evidence fails to show that the Veteran meets the diagnostic criteria for a diagnosis of PTSD.  In this regard, the August 2010 VA examiner found on examination that the Veteran did not meet the diagnostic criteria for PTSD.  Moreover, while the Veteran has been diagnosed as having major depression, the competent medical evidence does not show a relationship between the Veteran's major depressive disorder and his active service.  The Board finds that the August 2010 VA examination report is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, in consideration of  the Veteran's reported history, and contemporaneous physical evaluation of the Veteran.  Furthermore, the examiner provided a complete and thorough rationale in support of his opinion and cited to medical principles.  Hence, the Board finds that the competent evidence of record does not suggest any relationship between the Veteran's acquired psychiatric disorder and his period of service.  

The Veteran has been accorded ample opportunity to present competent evidence in support of the claim.  He has failed to do so.  See 38 U.S.C.A. § 5107 (a).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application, and service connection for hypertension must be denied.  

Conclusion

In addition to the medical evidence, the Board has also considered the Veteran's personal statements concerning his claimed disabilities.  In this regard, the Court has repeatedly held that a Veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75   (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, as a lay person without the appropriate medical training and expertise, he is simply not competent to provide a probative opinion on complex medical matters, like the diagnoses of shoulder disabilities, a left elbow disability, a lumbosacral spine disability, knee disabilities, hypertension and a psychiatric disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998). 

Accordingly, the Board concludes that the probative evidence of record does not support the Veteran's claims of entitlement to service connection for a right and left shoulder disability, a left elbow disability, a lumbosacral spine disability, a left and right knee disability, hypertension and for an acquired psychiatric disorder.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107 (b). However, as there is not an approximate balance of probative evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a left elbow disability is denied.

Entitlement to service connection for a lumbosacral spine disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


